Filed 6/13/22 Prozan v. Hannon CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 MICHAEL PROZAN,                                                     H049283
                                                                    (Santa Clara County
             Plaintiff and Appellant,                                Super. Ct. No. 19CV355545)

             v.

 JOHN HANNON,

             Defendant and Respondent.



         Plaintiff and appellant Michael Prozan appeals a judgment entered in favor of
defendant and respondent John Hannon after the trial court granted summary judgment
on the basis that Prozan’s complaint against Hannon for malicious prosecution was time-
barred under the applicable one-year statute of limitations.
         Prozan brought his claim against Hannon1 after having obtained a dismissal in a
prior lawsuit filed by Hannon against Prozan and several others (the underlying action).
The trial court in the underlying action granted Prozan’s special motion to strike
Hannon’s complaint as a “strategic lawsuit against public participation” (SLAPP) under




         1Prozan named two defendants, Hannon and Derar Hawari, in his complaint in
this action. Only Hannon is a party to this appeal.
California’s anti-SLAPP statute (Code Civ. Proc., § 425.16), 2 issued an order to that
effect, and several months later entered judgment in favor of Prozan.
       More than one year after the trial court granted Prozan’s anti-SLAPP motion in the
underlying action, but less than one year after entry of judgment in that case, Prozan filed
his complaint for malicious prosecution against Hannon. The trial court determined that
the filing of Prozan’s complaint fell outside the one-year statute of limitations and
granted Hannon’s motion for summary judgment.
       On appeal, Prozan contends the trial court erred in ascertaining the date of accrual
for his malicious prosecution cause of action. For the reasons explained below, we
conclude the trial court correctly determined that Prozan’s claim accrued upon
termination of the underlying action in his favor, which under the circumstances occurred
when the trial court granted the special motion to strike the pleadings under section
425.16. We therefore affirm the judgment.
                    I. FACTS AND PROCEDURAL BACKGROUND
       Despite the substantial history to this case and the lawsuits that preceded it, the
issue before us in this appeal is narrow. We include only the facts and procedural history
germane to its resolution.
       Prozan, who is an attorney and self-represented, filed the instant lawsuit on
September 24, 2019, asserting a single cause of action against attorney John Hannon and
Hannon’s client, Derar Hawari, for wrongful use of civil proceedings (operative
complaint). A claim for wrongful use of civil proceedings is often referred to as a claim
for “malicious prosecution,” and we use the terms interchangeably herein.
       Prozan’s operative complaint alleged that in 2012 and 2013, he filed lawsuits on
behalf of two sets of clients, seeking damages related to an allegedly fraudulent
investment scheme. Hannon’s client Hawari was one of the defendants in those lawsuits.


       2   Unspecified statutory references are to the Code of Civil Procedure.
                                                  2
On September 30, 2013, the parties to those lawsuits entered into a settlement agreement
by which the defendants agreed to repay all damages in scheduled installments. Hawari
made payments under the 2013 settlement agreement until a default occurred in October
2014, at which point Prozan sought and obtained a judgment for his clients against
Hawari (and the other defendants) in both lawsuits.3 Prozan thereafter obtained and
perfected a security interest on behalf of his clients in Hawari’s personal and real
property, including in the proceeds of a settlement from a separate malpractice action that
Hawari had brought against the attorneys who had represented him in the 2013
settlement.
       Following these events, on February 14, 2018, Hannon filed the underlying action
on behalf of Hawari, naming Prozan and Prozan’s clients in the earlier lawsuits against
Hawari as defendants.4 The complaint in the underlying action asserted causes of action
for declaratory and other relief—stemming from a purported ambiguity in the 2013
settlement agreement and alleged improprieties affecting entry of the stipulated
judgments—and sought, consequently, to set aside the judgments against Hawari.
       Prozan responded to the underlying action by filing a special motion to strike the
pleadings pursuant to section 425.16 (the anti-SLAPP motion). Prozan filed the anti-
SLAPP motion in his capacity as an individual defendant and later brought similar
motions on behalf of his clients. At the hearing on the anti-SLAPP motion on July 19,
2018, as reflected in the minute order, the trial court orally adopted its tentative order
granting the motion.


       3  The resulting judgment was upheld on appeal. (See Ajlouni v. SCI Apparel, Ltd.
(Apr. 13, 2017, H042331) [nonpub. opn.].)
        4 Hannon states that he named Prozan “nominally” so the trial court would have

jurisdiction to order the return of money paid by Hawari should the judgments against
Hawari be deemed void. Prozan, however, points out that the complaint in the
underlying action does not limit the allegations against him to his representative capacity
but seeks direct recovery for his alleged role in the acts committed.
                                                  3
       On July 27, 2018, the trial court issued a written order in which it granted Prozan’s
requests for judicial notice in support of the anti-SLAPP motion and granted Prozan’s
special motion to strike the complaint in the underlying action (the SLAPP order).
Counsel served notice of entry of the SLAPP order on August 8, 2018.
       Hawari—still represented by Hannon—did not appeal from the SLAPP order.5 On
October 1, 2018, the trial court entered judgment in favor of Prozan, including an award
of costs (underlying judgment). The underlying judgment confirmed the dates recited
above for the trial court’s entry of the SLAPP order.
       On September 24, 2019, Prozan filed the operative complaint in the instant action
summarizing the factual and procedural history leading up to the filing of this action and
alleging a single cause of action against Hannon and Hawari for malicious prosecution.
In his cause of action, Prozan alleged that the underlying action not only terminated in his
favor but was filed without any reasonable cause and primarily for an improper purpose.
Prozan sought compensatory and punitive damages.
       Hannon moved for summary judgment.6 Hannon asserted the applicable statute of
limitations set forth in section 340.6 as the sole basis for summary judgment. He
submitted that because Prozan failed to bring his claim for malicious prosecution within

       5 The basis for the anti-SLAPP motion and reasoning for the trial court’s SLAPP
order are not relevant to the issue on appeal. Even so, for context, we note that the trial
court concluded (1) that Prozan had satisfied his threshold burden to show the conduct
forming the basis for Hawari’s claims against him constituted protected activity within
the meaning of the anti-SLAPP statute (based upon Prozan’s representation of his clients
in obtaining the 2013 settlement agreement and later judgments against Hawari), and (2)
that Hawari could not demonstrate a probability of prevailing on the merits because
Prozan was not a party to either the settlement agreement or the judgments that Hawari
sought to void in his claim for declaratory relief.
       We note that the trial court separately granted the special motions to strike filed by
the other defendants in the underlying action (Prozan’s clients). Appeals were taken from
those orders but later resolved by mediation with a comprehensive settlement agreement.
       6 Hannon’s motion for summary judgment is based on the statute of limitations

applicable to non-fraud actions brought against attorneys (§ 340.6) and therefore is
addressed only as to Hannon himself, in propria persona.
                                                 4
the one-year statute of limitation set out by section 340.6, the action is time barred.
Prozan opposed the motion, arguing that accrual of the cause of action should be
measured from the date the underlying judgment issued and not from any preceding
order.
         On March 9, 2021, after a hearing, the trial court granted the motion for summary
judgment. The trial court found that the underlying action terminated favorably as to
Prozan no later than July 27, 2018, the date of the “formal order granting the anti-SLAPP
motion.” The trial court concluded that the SLAPP order ended Prozan’s involvement in
the underlying action as a party, established him as a “ ‘prevailing defendant’ ” for
purposes of the anti-SLAPP statute, and entitled him to recover his fees and costs
associated with bringing the anti-SLAPP motion. The trial court reasoned that Prozan
“indisputably had an ‘actual injury’ ” as of that date and reasonably should have known it
at that time. Consequently, the trial court found that Hannon had met his initial burden
and Prozan was unable to raise any triable issue of material fact to contradict the showing
that his action was barred by the one-year limitations period applicable to non-fraud
actions brought against attorneys under section 340.6.
         The trial court thereafter entered judgment in favor of Hannon and against Prozan.
This appeal timely followed.
                                     II. DISCUSSION
         The sole issue on appeal is whether Prozan’s action against Hannon for malicious
prosecution is barred by the applicable one-year statute of limitations. To resolve the
dispute, we must decide whether the statute of limitations for a malicious prosecution
claim following a judgment under the anti-SLAPP statute begins to accrue on the date of
the order granting the anti-SLAPP motion striking the complaint in its entirety or from
the later date of entry of judgment in the underlying action.
         Prozan contends that a claim for malicious prosecution accrues on the date the
underlying judgment issues, which Prozan equates with the date of “actual injury” or “the
                                                  5
last element of the offense.” Hannon counters that in the context of a dismissal pursuant
to an anti-SLAPP motion, the claim accrues when the plaintiff discovers or reasonably
should have discovered his or her injury, i.e., upon the grant of the special motion to
strike.
          Before addressing the parties’ arguments, we set forth our standard of review and
the legal principles governing accrual of a cause of action, the limitations period
applicable to a claim for malicious prosecution against an attorney, and the termination of
proceedings pursuant to an anti-SLAPP motion.
          A. Standard of Review
          Summary judgment is warranted where there are no triable issues of material fact
and the moving party is entitled to judgment as a matter of law. (§ 437c, subd. (c); see
Guz v. Bechtel National, Inc. (2000) 24 Cal.4th 317, 334.) Whether the trial court erred
in granting a defendant’s motion for summary judgment is a question of law that we
review de novo. (Samara v. Matar (2018) 5 Cal.5th 322, 338.)
          In conducting our independent review of a summary judgment motion, we apply
the same three-step analysis as the trial court. (Pipitone v. Williams (2016) 244
Cal.App.4th 1437, 1449.) We look first to “ ‘the issues framed by the pleadings since it
is these allegations to which the motion must respond. ’ ” (Jones v. Wachovia Bank
(2014) 230 Cal.App.4th 935, 945 (Jones).) Next, we examine whether the moving party
has satisfied his or her burden of showing that a cause of action has no merit or that there
is a complete defense to the cause of action, justifying a judgment in favor of the motion.
(§ 437c, subd. (p)(2); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 850.)
Lastly, the burden of production shifts to the party opposing summary judgment to make
a prima facie showing of the existence of a triable issue of material fact. (Jones, at
p. 945; see § 437c, subd. (p)(2); Aguilar, at p. 850.) When the material facts are
undisputed, as they are in this case, the court “can resolve the matter as a question of law


                                                  6
in conformity with summary judgment principles.” (Jordache Enterprises, Inc. v.
Brobeck, Phleger & Harrison (1998) 18 Cal.4th 739, 751 (Jordache).)
       B. Malicious Prosecution and Its Limitations Period Under Section 340.6
       The tort of wrongful use of a civil proceeding, or malicious prosecution, is
designed to redress both individual and societal harm caused by civil litigation that is
brought or maintained without probable cause and with malice. (Crowley v. Katleman
(1994) 8 Cal.4th 666, 677.) To establish a cause of action for malicious prosecution, a
plaintiff must demonstrate that “(1) the defendant brought (or continued to pursue) a
claim in the underlying action without objective probable cause, (2) the claim was
pursued by the defendant with subjective malice, and (3) the underlying action was
ultimately resolved in the plaintiff’s favor.” (Lane v. Bell (2018) 20 Cal.App.5th 61, 67
(Lane); see also Bertero v. National General Corp. (1974) 13 Cal.3d 43, 50.) The third
element, favorable termination of the underlying action in the plaintiff’s favor (here,
Prozan) “ ‘is an essential element of the tort of malicious prosecution, and it is strictly
enforced.’ ” (Lane, at p. 68.) Favorable termination may be viewed as implicating two
requirements, consisting of termination of the underlying action “in its entirety,” and “on
a basis which reflects upon the innocence of the underlying defendant.” (Citizens of
Humanity, LLC v. Ramirez (2021) 63 Cal.App.5th 117, 128.)
       These elements, which we examine further in our analysis, post, are relevant to
ascertain accrual of the claim and to calculate the running of the statute of limitations.
“The limitations period—the period in which a plaintiff must bring suit or be barred—
runs from the moment a claim accrues.” (Garcia v. Rosenberg (2019) 42 Cal.App.5th
1050, 1060 (Garcia); see § 312; Aryeh v. Canon Business Solutions, Inc. (2013) 55
Cal.4th 1185, 1191 (Aryeh).) To avoid being barred by the applicable statute of
limitations, a plaintiff must bring the claim “within the limitations period after accrual of
the cause of action.” (Fox v. Ethicon Endo-Surgery, Inc. (2005) 35 Cal.4th 797, 806
(Fox).) Ordinarily, a cause of action “accrues at ‘the time when the cause of action is
                                                  7
complete with all of its elements.’ ” (Ibid.) To calculate accrual of a cause of action,
courts therefore look to “ ‘when, under the substantive law, the wrongful act is done,’ or
the wrongful result occurs, and the consequent ‘liability arises.’ ” (Norgart v. Upjohn
Co. (1999) 21 Cal.4th 383, 397.) Sometimes referred to as the “ ‘last element’ ” rule, this
means that a claim typically accrues, and the statute of limitations runs, “from ‘the
occurrence of the last element essential to the cause of action.’ ” (Aryeh, at p. 1191.)
       The limitations period governing Prozan’s malicious prosecution claim against
Hannon is set forth in section 340.6, subdivision (a) (hereafter section 340.6(a)). The
statute specifies a one-year limitations period for an “action against an attorney for a
wrongful act or omission, other than for actual fraud, arising in the performance of
professional services” where “the plaintiff discovers, or through the use of reasonable
diligence should have discovered, the facts constituting the wrongful act or omission.”
(§ 340.6(a).) The statute also provides for tolling of the limitations period in certain,
enumerated circumstances, including “during the time that . . . [¶] (1) The plaintiff has
not sustained actual injury.” (§ 340.6, subd. (a)(1).) Prozan does not challenge the
applicability of section 340.6(a), to his malicious prosecution claim. 7 Thus, in order for
his malicious prosecution suit to be timely filed (and because he has asserted no equitable




       7  The application of section 340.6(a)’s one-year statute of limitations to malicious
prosecution claims for an act or omission arising from an attorney’s performance of
professional services stands in contrast with the two-year statute of limitations (§ 335.1)
that is typically held to apply to malicious prosecution claims against non-attorneys.
Although the Courts of Appeal were divided, at one point, about whether section 340.6(a)
governed malicious prosecution claims against attorneys, the California Supreme Court’s
decision in Lee v. Hanley (2015) 61 Cal.4th 1225, 1229 (Lee), which clarified the
application of section 340.6(a) generally to claims against attorneys, supports the
application of the statute to claims arising from an attorney’s alleged violation of his or
her professional obligations and has subsequently been applied to malicious prosecution
claims asserted against attorneys. (See Garcia, supra, 42 Cal.App.5th at pp. 1060–1061;
Connelly v. Bornstein (2019) 33 Cal.App.5th 783, 788, 793–795.)
                                                  8
exceptions to the application of the statute of limitations), Prozan had to bring his claim
within one year of its accrual pursuant to section 340.6(a).
       We now turn to Prozan’s contention that the trial court erred in applying these
principles to decide the accrual date of his malicious prosecution claim.
       C. Analysis
       Prozan contends that a malicious prosecution claim only accrues upon entry of the
judgment in the underlying action. He maintains that entry of judgment is the “last
element” of the offense, signifying favorable termination of the underlying action. In
support of his argument, Prozan relies on Rare Coin Galleries, Inc. v. A-Mark Coin Co.,
Inc. (1988) 202 Cal.App.3d 330 (Rare Coin), which states that “the cause of action [for
malicious prosecution] accrues at the time of entry of judgment in the underlying action
in the trial court.” (Id. at pp. 334–335.) Prozan avers that the trial court’s summary
judgment ruling ignored the rule in Rare Coin and improperly relied on case law applying
section 340.6(a) to attorney malpractice rather than malicious prosecution claims.
Hannon counters that the trial court correctly applied the “actual injury” standard
articulated in Jordache, supra, 18 Cal.4th 739, and in various malpractice cases applying
section 340.6, to determine when Prozan’s action accrued.
       We observe at the outset that the parties’ arguments concerning “actual injury”
and any purported difference in how courts define accrual in malicious prosecution
versus malpractice actions confuses the issue before us and conflates the accrual and
tolling provisions of section 340.6. The only relevant consideration in our case is when
Prozan’s malicious prosecution action began to accrue for purposes of applying the one-
year statute of limitations in section 340.6(a). The “actual injury” provision of section
340.6, subdivision (a)(1), which our Supreme Court examined in detail in Jordache and




                                                 9
other attorney malpractice cases (see, e.g., Jordache, supra, 18 Cal.4th at pp. 742–7448 ),
tolls the limitations period during the time the plaintiff has not sustained “actual injury”
but does not alter the date of accrual of the cause of action. (See § 340.6, subd. (a)(1);
Sharon v. Porter (2019) 41 Cal.App.5th 1, 10 [a finding of “ ‘actual injury’ ” determines
tolling of the statute of limitations but does not change when the statute of limitations
commenced running on the plaintiff’s legal malpractice claim].) Because Prozan has not
invoked tolling under section 340.6, subdivision (a)(1), the discussion in Jordache
(insofar as it pertains to “actual injury”) and Hannon’s recitation of case law discussing
“injury for purposes of a legal malpractice claim” are largely irrelevant to our analysis.
       Turning to the question at hand, the applicable statute of limitations for an “action
against an attorney for a wrongful act or omission, other than for actual fraud, arising in
the performance of professional services” requires a plaintiff to file the claim “within one
year after the plaintiff discovers, or through the use of reasonable diligence should have
discovered, the facts constituting the wrongful act or omission.” (§ 340.6(a).) The
meaning of this provision, with respect to the timing of accrual, is plain. It provides that
the statutory period “depend[s] first on the factually intensive question of when the
plaintiff discovered, or reasonably should have discovered, the facts constituting the
wrongful act or omission.” (Jordache, supra, 18 Cal.4th at p. 757.) Simply put, the


       8  The California Supreme Court’s decision in Jordache involved a malpractice
claim against a party’s former attorney and addressed the meaning of “actual injury” in
section 340.6, subdivision (a)(1) for tolling the malpractice claim. (Jordache, supra, 18
Cal.4th at pp. 742–743.) The court explained that “[u]nder section 340.6, the one-year
limitations period commences when the plaintiff actually or constructively discovers the
facts of the [attorney’s] wrongful act or omission, but the period is tolled until the
plaintiff sustains actual injury.” (Id. at p. 751.) The court clarified that actual injury
under section 340.6 “occurs when the client suffers any loss or injury legally cognizable
as damages in a legal malpractice action based on the asserted errors or omissions.” (Id.
at p. 743.) Jordache did not address the application of section 340.6(a) to a malicious
prosecution claim or accrual of the cause of action based on discovery of the wrongful
acts or omissions.
                                                 10
statutory period begins to run under section 340.6(a) when the plaintiff discovers, or has
reason to discover, the factual basis for the cause of action against the attorney. “A
plaintiff has reason to discover a cause of action when he or she ‘has reason at least to
suspect a factual basis for its elements.’ ” (Fox, supra, 35 Cal.4th at p. 807.)
       As set forth above, the three elements of a malicious prosecution claim are (1) the
defendant’s lack of objective probable cause in bringing or continuing the underlying
action, (2) the defendant’s pursuit of the underlying action with subjective malice, and
(3) resolution of the underlying action in the plaintiff’s (here Prozan’s) favor. (Lane,
supra, 20 Cal.App.5th at p. 67.) Prozan correctly points out that the third or “last
element” comprising a cause of action for malicious prosecution requires termination of
the prior action. (See Lane, at p. 68.)
       The California Supreme Court has reaffirmed this requirement on various
occasions. For example, the high court decided it would be unworkable to permit a
malicious prosecution action to proceed before the conclusion of the underlying suit (in
the form of a cross-complaint) because, among other reasons, “the cause of action for
malicious prosecution first accrues at the conclusion of the litigation in favor of the party
allegedly prosecuted maliciously” and, as a “logical corollary . . ., the statute of
limitations begins to run on the date that the proceedings in the prior action were
dismissed or terminated.” (Babb v. Superior Court (1971) 3 Cal.3d 841, 846 (Babb); see
also Sheldon Appel Co. v. Albert & Oliker (1989) 47 Cal.3d 863, 871 [setting forth the
elements of malicious prosecution, including that a plaintiff must demonstrate the prior
action “ ‘was pursued to a legal termination in his, plaintiff’s, favor’ ”].)
       In another decision, the high court noted that to determine whether there was a
favorable termination on the merits of the underlying action in satisfaction of the third
element of a malicious prosecution claim, courts “ ‘look at the judgment as a whole in the
prior action.’ ” (Casa Herrera, Inc. v. Beydoun (2004) 32 Cal.4th 336, 341 (Casa
Herrera).) “ ‘It is not essential to maintenance of an action for malicious prosecution that
                                                  11
the prior proceeding was favorably terminated following trial on the merits.’ [Citation.]
Rather, ‘[i]n order for the termination of a lawsuit to be considered favorable to the
malicious prosecution plaintiff, the termination must reflect the merits of the action and
the plaintiff’s innocence of the misconduct alleged in the lawsuit.’ ” (Id. at pp. 341–342.)
       In light of the well-settled authority stating that accrual of a claim for malicious
prosecution occurs upon the favorable termination of the underlying action, i.e., “at the
conclusion of the litigation in favor of the party allegedly prosecuted maliciously” (Babb,
supra, 3 Cal.3d at p. 846), we consider whether favorable termination is, as Prozan
contends, synonymous with entry of judgment.
       A judgment is simply “the final determination of the rights of the parties in an
action or proceeding.” (§ 577.) The predicate requirement that the prior judicial
proceeding terminate in favor of the plaintiff pleading malicious prosecution operates
similarly. The defining feature of favorable termination, for purposes of a subsequent
malicious prosecution action, is not the formal entry of judgment but the substantive
determination of the rights of the parties in the underlying action. “ ‘The theory
underlying the requirement of favorable termination is that it tends to indicate the
innocence of the accused, and coupled with the other elements of lack of probable cause
and malice, establishes the tort [of malicious prosecution].’ ” (Casa Herrera, supra, 32
Cal.4th at p. 341.) Thus, while it may often be true that “[t]he cause of action [for
malicious prosecution] accrues at the time of entry of judgment in the underlying action
in the trial court” (Rare Coin, supra, 202 Cal.App.3d at pp. 334–335), it also may be true
that a cause of action for malicious prosecution accrues upon termination of the
underlying action, where the rights of the parties are decided in the plaintiff’s favor, even
in the absence of a formal entry of judgment.
       In particular, as we explain below with respect to proceedings on an anti-SLAPP
motion, the granting of a special motion to strike under section 425.16 resolves the merits
of a cause of action and requires no further adjudication to effectuate a dismissal. (See
                                                 12
Varian Medical Systems, Inc. v. Delfino (2005) 35 Cal.4th 180, 192–193 (Varian).) “If
an anti–SLAPP order strikes the entire complaint, it effects a judgment of dismissal,
which is appealable in its own right.” (Hewlett-Packard Co. v. Oracle Corp. (2015) 239
Cal.App.4th 1174, 1185, fn. 7.) The order establishes the “prevailing defendant” for
purposes of the anti-SLAPP statute and authorizes the recovery of attorney fees and costs
“as a matter of law,” leaving nothing more to be litigated with respect to the rights of the
parties. (See § 425.16, subd. (c)(1); Lucky United Properties Investment, Inc. v. Lee
(2010) 185 Cal.App.4th 125, 137.)
       That is what we conclude occurred here. Based on the undisputed facts
concerning the resolution of the underlying action through the anti-SLAPP motion and
subsequent underlying judgment, it is apparent that at least as of July 27, 2018, when the
trial court issued the order granting Prozan’s anti-SLAPP motion striking Hannon’s sole
claim against Prozan, Prozan knew—or reasonably should have known—that the
underlying action had terminated in his favor. (Jordache, supra, 18 Cal.4th at p. 757.)
Given Prozan’s involvement with the underlying action as both an attorney and a named
defendant, and his position in moving to strike the entire complaint against him as
unfounded, at that point he “ ‘ha[d] reason at least to suspect a factual basis’ ” (Fox,
supra, 35 Cal.4th at p. 807) for his malicious prosecution claim. Prozan’s arguments to
the contrary misapprehend the law governing favorable termination of an underlying
action based on a special motion to strike the pleadings pursuant to the anti-SLAPP
statute.
       Under California’s anti-SLAPP law, section 425.16 “establishes a procedure
where the trial court evaluates the merits of the lawsuit using a summary judgment-like
procedure at an early stage of the litigation.” (Varian, supra, 35 Cal.4th at p. 192.) A
trial court’s order granting a special motion to strike under section 425.16 consequently
“resolves the merits of a cause of action.” (Id. at p. 193.) In Varian, the California
Supreme Court examined the effect of the denial of an anti-SLAPP motion on further trial
                                                 13
court proceedings. (Id. at pp. 186, 191–192.) The court explained, in connection with
resolving that issue, that “granting a motion to strike under section 425.16 results in the
dismissal of a cause of action on the merits” and is irreconcilable with a subsequent
judgment on the merits. (Id. at p. 193.) As the granting of a special motion to strike the
entire complaint “resolves the merits of [the] cause of action” (ibid.) in an underlying
action, we decide that it also provides the factual basis for the required “last element” of
the malicious prosecution claim.
       The rules governing appeal from orders granting (or denying) motions to strike the
pleadings under the anti-SLAPP statute further reinforce the terminating effect of the trial
court’s grant of the special motion to strike the complaint in the underlying action. An
order granting or denying an anti-SLAPP motion is immediately appealable. (§§ 904.1,
subd. (a)(13), 425.16, subd. (i).) Courts have consistently held that the timeline for
appeal is measured from the order granting the section 425.16 motion to strike the
complaint, which serves as a final determination of the rights of the parties and requires
no further order or judgment to finalize the adjudication. (See Russell v. Foglio (2008)
160 Cal.App.4th 653, 660; Melbostad v. Fisher (2008) 165 Cal.App.4th 987, 996
(Melbostad) [order granting the defendants’ anti-SLAPP motion “disposed of the entire
case against defendants” and operated as the final judgment, without need for a further
“formal” judgment]; Marshall v. Webster (2020) 54 Cal.App.5th 275, 280 [deeming
appeal untimely where the ruling on anti-SLAPP motion constituted a decision on the
merits notwithstanding a later, “more ‘formal’ final order” on the special motion to strike
the complaint].)
       A panel of this court similarly concluded that it lacked jurisdiction over an appeal
from a judgment of dismissal entered several months after the trial court had served its
order granting anti-SLAPP motions to strike the complaint. (Reyes v. Kruger (2020) 55
Cal.App.5th 58, 62, 65.) We explained that the issuance of the judgment of dismissal
“had no effect” on the finality or appealability of the underlying SLAPP order but
                                                 14
“merely recapitulated the order granting the motions to strike and ordered the payment of
attorney fees and costs, to be established by a separate motion.” (Id. at p. 69.)
       For these reasons, regardless of the subsequent entry of judgment and order for
attorney fees, “the order granting [Prozan’s] motion to strike was the final determination
of the rights of the parties in this action.” (Melbostad, supra, 165 Cal.App.4th at p. 996.)
Had Hannon sought to appeal from the order granting Prozan’s special motion to strike,
the timeliness of that appeal would be calculated from the July 27, 2018 order granting
the anti-SLAPP motion, not from the judgment entered several months later. (Reyes,
supra, 55 Cal.App.5th at p. 69.)
       We therefore disagree with Prozan’s assertion—unsupported by any reference to
authority—that had he filed the instant action after the granting of the SLAPP order and
before issuance of the judgment, Hannon could have successfully demurred to the action
because the last element of the offense had not been met. To the contrary, the filing of
the order granting Prozan’s motion to strike under section 425.16, resolved the
underlying action in Prozan’s favor, thus fulfilling the third and final element of a cause
of action for malicious prosecution. (See Lane, supra, 20 Cal.App.5th at p. 67.)
       The passage in Rare Coin, and in those cases that cite to it, referring to accrual of
the cause of action at the time of entry of judgment does not dictate otherwise. (Rare
Coin, supra, 202 Cal.App.3d at pp. 334–335 [“The cause of action [for malicious
prosecution] accrues at the time of entry of judgment in the underlying action in the trial
court.”]; see also Roger Cleveland Golf Co., Inc. v. Krane & Smith, APC (2014) 225
Cal.App.4th 660, 688, disapproved of on other grounds by Lee, supra, 61 Cal.4th at
p. 1239) [quoting Roger Cleveland Golf Co.].) The rule as stated is not inaccurate but
rather incomplete.
       The formulation in Rare Coin and similar cases fails to address circumstances in
which “favorable termination” of the underlying action may precede any formal entry of
judgment. Moreover, the court in Rare Coin set out the rule merely as background to the
                                                 15
issue before the court, which concerned the tolling period for a malicious prosecution
claim when there is an appeal of the judgment in the underlying action. (Rare Coin,
supra, 202 Cal.App.3d at pp. 333–334.) The specific question at issue was at what point
is the appeal exhausted, thereby enabling the statute of limitations (which had tolled
during the pendency of the appeal) to again start to run. (Id. at p. 335.) Since decisions
are not authority for propositions not considered (People v. Ault (2004) 33 Cal.4th 1250,
1268, fn. 10), we do not look to Rare Coin’s recitation of the accrual rule as absolute
authority on the matter.
       In sum, the July 27, 2018 SLAPP order granting Prozan’s special motion to strike
the complaint in the underlying action “resolve[d] the merits of [the] cause of
action.” (Varian, supra, 35 Cal.4th at p. 193.) The order reflected the termination of the
underlying action on the merits in favor of Prozan and satisfied (for purposes of
establishing a factual basis to bring a cause of action) the favorable termination element
of Prozan’s malicious prosecution claim. (Casa Herrera, supra, 32 Cal.4th at pp. 341–
342.) Consequently, “ ‘the occurrence of the last element essential to the cause of
action’ ” (Aryeh, supra, 55 Cal.4th at p. 1191) for purposes of calculating the statute of
limitations was not the entry of judgment but the order granting the anti-SLAPP motion.
As of that date, Prozan had “discover[ed], or through the use of reasonable diligence
should have discovered, the facts constituting the wrongful act or omission” (§ 340.6(a))
forming the basis of his malicious prosecution action against Hannon. Because the
limitations period for Prozan’s action against Hannon began to run the moment his
malicious prosecution claim accrued (Garcia, supra, 42 Cal.App.5th at p. 1060), and
Prozan failed to bring his malicious prosecution action “within one year” (§ 340.6(a)) of
that date, his complaint is time-barred.
       We now turn to the merits of the trial court’s order granting summary judgment to
Hannon. At the first step on review from a grant of summary judgment, we look to the
issues framed by the pleadings (Jones, supra, 230 Cal.App.4th at p. 945) and note the
                                                16
operative complaint in this case asserted no other causes of action, apart from that for
malicious prosecution. Thus, the issues are entirely encompassed within the barred cause
of action. Since the statute of limitations serves as a complete defense to Prozan’s sole
cause of action, Hannon met his burden of showing the malicious prosecution cause of
action lacks merit. (§ 437c, subd. (o).) Furthermore, there is no triable issue of material
fact as to the statute of limitations defense. (Id., subd. (p)(2).) The trial court therefore
correctly determined that Prozan’s claim for malicious prosecution is barred by his failure
to bring the claim against Hannon within one year as required by section 340.6(a), and
Hannon is entitled to judgment as a matter of law. (§ 437c, subd. (c).)
                                    III. DISPOSITION
       The judgment is affirmed. Defendant Hannon is entitled to recover his reasonable
costs on appeal in this matter. (Cal. Rules of Court, rule 8.278(a)(1), (2).)




                                                  17
                            ______________________________________
                                       Danner, J.




WE CONCUR:




____________________________________
Bamattre-Manoukian, Acting P.J.




____________________________________
Wilson, J.




H049283
Prozan v. Hannon